Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
Claims 1-4 and 7-10 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given in a telephone interview with Amir Bahrami (Reg. No. 70,460) on 02/02/2022.

The application has been amended as follows:
In the claims:

1. (Currently Amended) A method performed by a User Equipment (UE) for reporting Channel State Information (CSI), the method comprising:
receiving a CSI reporting configuration from a base station (BS) on a first Bandwidth Part (BWP);

switching an active BWP of the UE from the first BWP to a second BWP according to the first BWP switch indication;
reserving the CSI reporting configuration after switching the active BWP;
receiving a second BWP switch indication on the second BWP or a third BWP after switching the active BWP of the UE to the second BWP;
switching the active BWP of the UE back to the first BWP according to the second BWP switch indication; [[and]]
after switching the active BWP of the UE back to the first BWP, automatically sending a CSI report based on the CSI reporting configuration without receiving any CSI reporting activation command from the BS;
receiving a third BWP switch indication on the second BWP after switching the active BWP of the UE;
switching the active BWP of the UE to the third BWP according to the third BWP switch indication;
receiving the second BWP switch indication on the third BWP; and
switching the active BWP of the UE to the first BWP according to the second BWP switch indication.

2. (Original) The method of claim 1, wherein the CSI reporting configuration is received in a Radio Resource Control (RRC) message from the BS.

Original) The method of claim 2, wherein the RRC message comprises a plurality of trigger states, a trigger state of the plurality of trigger states being associated with the CSI reporting configuration.

4. (Original) The method of claim 3, further comprising:
	receiving a CSI reporting activation command on the first BWP before receiving the first BWP switch indication from the BS, the CSI reporting activation command comprising an indication of the trigger state of the plurality of trigger states.

5. (Canceled) 
	
6. (Canceled) 

7. (Currently Amended) A User Equipment (UE) for reporting Channel State Information (CSI), the UE comprising:
at least one memory storing a set of instructions; and
at least one processor coupled to the at least one memory, the at least one processor configured to execute the set of instructions to:
receive a CSI reporting configuration from a base station (BS) on a first Bandwidth Part (BWP);
receive a first BWP switch indication from the BS on the first BWP;
switch an active BWP of the UE from the first BWP to a second BWP according to the first BWP switch indication;

receive a second BWP switch indication on the second BWP or a third BWP after switching the active BWP of the UE to the second BWP;
switch the active BWP of the UE back to the first BWP according to the second BWP switch indication; [[and]]
after switching the active BWP of the UE back to the first BWP, automatically send a CSI report based on the CSI reporting configuration without receiving any CSI reporting activation command from the BS;
receive a third BWP switch indication on the second BWP after switching the active BWP of the UE;
switch the active BWP of the UE to the third BWP according to the third BWP switch indication;
receive the second BWP switch indication on the third BWP; and
switch the active BWP of the UE to the first BWP according to the second BWP switch indication.

8. (Original) The UE of claim 7, wherein the CSI reporting configuration is received in a Radio Resource Control (RRC) message from the BS.

9. (Original) The UE of claim 8, wherein the RRC message comprises a plurality of trigger states, a trigger state of the plurality of trigger states being associated with the CSI reporting configuration.

Currently Amended) The UE of claim 9, wherein the at least one processor is further configured to execute the set of instructions to:
	receive a CSI reporting activation command on the first BWP before receiving the first BWP switch indication from the BS, the CSI reporting activation command comprising an indication of the trigger state of the plurality of trigger states.

11. (Canceled) 

12. (Canceled)


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Zhou et al. (2019/0149305) para [0396] discloses switching back to a BWP enable a gNB control a UE's transmission of the SP CSI reports, a gNB may transmit one or more RSs (e.g., SSBs/CSI-RSs) on the first BWP when the gNB determine to (re-)activate the SP CSI report for the first BWP, e.g., when the first BWP is a DL BWP, explicit (re-)activation of SP CSI reports by a DCI when switching back to a BWP  enable a gNB flexibly control a time for RSs.

Liao et al. (2018/0367386) para [0056] UE switch its active BWP to the one including a CORESET with CSS scheduler, BWP 602 is the active BWP and BWP 601 is not active. BWP 601 is configured with CSS and BWP 602 is not configured with CSS, the UE is configured with a periodic time 650 for CSS monitoring. The UE switches its active BWP to BWP 601 during monitoring gap when switched. The UE switches back to BWP 602. Liao et al. (2019/0103953) para [0031] discloses the UE switches back to default BWP. The UE stays on the default BWP at time slot 206 with bandwidth of 254.
Agiwal: 20190053029 [0135] UE receives the SI update notification in its active DL BWP irrespective of whether it is the initial DL BWP or not. If the active DL BWP is not the initial DL BWP, upon receiving the SI update notification, UE autonomously switches to initial DL BWP for acquiring the updated SI. After acquiring the SI, UE switches back to active DL BWP. Timing of switching to initial DL BWP and then switching back to active DL BWP is needed, UE receives the SI update indication in modification period N, and then UE switches to initial DL BWP in modification period N+1 and switches back to active DL BWP at the end of modification period N+1. 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving the second BWP switch indication on the third BWP; and switching the active BWP of the UE to the first BWP according to the second BWP switch indication”  with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 7 mutatis mutandis. Accordingly, claims 2-4, and 8-10 are allowed.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471